DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on May 21st, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,179,881 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
	Amendments to claims 6 and 14 to overcome 35 USC § 112(b) issues have been noted.  The rejections of claims 6 and 14 under 35 USC § 112(b) have been withdrawn.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the claimed method of isolating a paraffinic hydrocarbon from sludge using a paraffinic hydrocarbon isolation composition comprising the combination of claimed elements.

USPN 10,184,087 is directed towards a system of using a similar process.  A double patenting rejection over ‘087 was not made because ‘087 does not teach the claimed method; the instant application was originally restricted to a method in the requirement filed 5/1/2020; and instant claims 15-20 directed towards other inventions were cancelled.
USPN 6,093,689 teaches a similar composition for degreasing oil.  While the degreaser composition of ‘689 includes isopropylamine dodecylbenzene sulfonate, a surfactant and a solvent, the surfactant of ‘689 does not require the three different types (anionic, nonionic and zwitterionic) required to arrive at the claimed invention.  ‘689 in view of the prior art of record does not fairly teach or suggest the claimed combination of elements in a method of separating a sludge to three-phase separate in the isolation of a paraffinic hydrocarbon layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767